DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ono (4437850).
            Ono discloses a board-making machine, comprising: a scorer (7) configured to impress at least one score line (b) in a paper facing at first intervals (both sides of b; Figure 2); an embosser (2) configured to emboss a paper product (A) to include a plurality of flutes at second intervals (flutes comprise sinusoidal intervals; Figure 3); and a combiner (4) configured to couple the paper facing to the embossed paper product such that the first intervals are aligned with respect to the second intervals (paper facing (B) and embossed medium (A) are set at heating plate (6; Figure 3), scored at scorer apparatus (7) and final product reinforced corrugated cardboard (E) includes set first and second intervals). With regards to claim 19, Ono discloses the board-making . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of WO 2014/146036.
          The primary reference teaches the invention substantially as claimed except for the equidistance between the scores. 
          WO ‘036 teaches that the spacing of the scores can be equidistance and/or varied as needed for a particular application (i.e. to control bending). Refer to pages 4 and 5, especially page 5, second through forth full paragraphs. 
         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Ono to equally space the scores, as is taught to be known by WO ‘036, in order to bend the board along evenly spaced scores. With regards to claim 24, since fluted/corrugated structures have apexes (i.e. crest), it would be obvious to form apexes that run in whichever direction is needed for a particular application (i.e. for strength). Additionally since the second set of apexes are not recited as in the paper product this could encompass forming apex structures in one direction in one sheet, then feeding another sheet in another direction to form the apexes in the opposite direction. 
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of either GB 2368074 or Hoppe et al (2014/0166520).
          The primary reference teaches the invention substantially as claimed except for the C-flutes and E-flute profiles. 

         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Ono to form flutes of a C and/or E sized structure, as is taught to be known by both GB ‘074 and Hoppe et al, in order to form a board with these known size of flutes. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        06/05/2021